Citation Nr: 0930131	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, to 
include a herniated pulposus at L4 and L5.     


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1944 to April 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In April 2006, the Veteran requested a hearing before a 
Veterans Law Judge at the RO.  Such a hearing was scheduled 
for July 2007, and the Veteran was so notified in June 2007.  
However, he failed to report at his scheduled time and thus 
far has not offered an explanation for his absence.  
Accordingly, the Board will adjudicate the Veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for bilateral a low back 
disability, to include a herniated pulposus at L4 and L5, in 
June 2000 and July 2003 rating decisions, which were 
confirmed by an October 2004 decision of the Board; the 
Veteran did not appeal the Board decision.

2.  The additional evidence received since the final October 
2004 Board decision is either cumulative or redundant of 
evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate his claim, or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a low back disability, to 
include a herniated pulposus at L4 and L5.




CONCLUSIONS OF LAW

1. The October 2004 Board decision denying service connection 
for a low back disability, to include a herniated pulposus at 
L4 and L5, is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability, to 
include a herniated pulposus at L4 and L5.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R.  § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in March 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, a March 2006 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the new and material evidence 
claim, the March 2005 VCAA notice letter was compliant with 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since it sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of the VCAA notice.

With regards to the timing of his VCAA notice, the Board sees 
that the RO did not provide the Veteran all necessary VCAA 
notice prior to initially adjudicating his claim in June 
2005, the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations the VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he 
is still provided proper due process.  In other words, he 
must be given an opportunity to participate effectively in 
the processing of his claim.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the RO cured the timing notice after sending additional 
VCAA notice by readjudicating the case by way of a SOC in 
January 2006.  Therefore, since the RO cured the timing error 
and because the claimant has not challenged the sufficiency 
of his notice, the Board finds that the RO complied with its 
duty to notify.  In essence, the timing defect in the notice 
has been rectified by the latter readjudication.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in obtaining evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The Board notes that the RO 
has obtained the Veteran's service treatment records (STRs), 
relevant VA medical treatment records, and private treatment 
records identified by the Veteran.  The Veteran has also 
submitted personal statements, private medical records, and 
"buddy" statements.  The Veteran has not identified or 
provided authorization for the VA to obtain any additional 
private medical records which are not already associated with 
the claims file.  The Board notes that the Veteran has 
identified VA medical treatment records from the VA medical 
center (VAMC) in Detroit, Michigan.  However, the RO has 
already documented its pursuit of the Veteran's Michigan VA 
medical treatment records, such that further pursuit of these 
records is not warranted.  38 C.F.R. § 3.159(c)(2).  The 
Board is satisfied that all relevant evidence identified by 
the Veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen a Previously Denied Claim  

The RO denied service connection for the Veteran's low back 
disability, to include a herniated pulposus at L4 and L5, in 
rating decisions dated in June 2000 and July 2003.  These 
decisions were ultimately appealed to the Board.  In an 
October 2004 decision, the Board confirmed the RO's denial of 
the Veteran's claim.  The Veteran did not appeal the Board's 
decision.  Therefore, with respect to the request to reopen 
the claim for a low back disability, the Board's October 2004 
decision, which subsumes the prior RO decisions, is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran filed his petition to reopen the previously 
denied claim for service connection for a low back 
disability, to include a herniated pulposus at L4 and L5 in 
January 2005.  Therefore, the amended regulation for new and 
material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

In the October 2004 prior final Board decision, the Board 
denied service connection for the Veteran's a low back 
disability, to include a herniated pulposus at L4 and L5, 
because the Veteran's statements that he had been treated for 
back problems during service was not corroborated by his 
service treatment records, and there was no competent 
evidence of a connection between the Veteran's current low 
back disability and the Veteran's military service.  In its 
decision, the Board did concede that the Veteran currently 
had a low back disability.

Since the final October 2004 Board decision, the Veteran has 
submitted additional evidence.  The Veteran has submitted:  
personal statements, and "buddy" statements by M. and C.M., 
he has also indicated that he received treatment at the VA 
medical center (VAMC) in Detroit, Michigan.  However, none of 
this evidence qualifies as new and material evidence.

First, the Veteran has submitted lay statements and which 
related that the Veteran slipped and fell during a 
"shellback" initiation ceremony, where he was also 
subjected to the "slop chute" and "repeatedly struck with 
canvas clubs."  He also indicated that the ship's doctor 
stated that he had incurred a muscle strain.  See the 
Veteran's substantive appeal (VA Form 9) dated January 2006.  
Cumulative or redundant evidence is not new.  38 C.F.R. 
§ 3.156(a).  The "buddy" statement written by C.M., 
received by the RO in January 2005 is also not new.  Id.  
Both the Veteran's statement, and the statement by C.M. 
merely repeat the Veteran's contention that he had suffered 
back strain during service.  This evidence is cumulative, 
because the Board's prior final October 2004 decision 
considered the Veteran's lay assertions as to suffering a 
back strain or injury in service, but found that there was no 
medical evidence to support the Veteran's contention that he 
had reported to "sick bay" and received treatment for 
complaints of a back strain.  See Board decision, pg. 13.  
Therefore, this evidence is cumulative in that it relates to 
a fact already put before the Board, and does not qualify as 
new evidence within the meaning of 38 C.F.R. § 3.156(a).  

Second, the "buddy" statement, dated in November 2004, 
received from M. is not new evidence. 38 C.F.R. §  3.156(a).  
M.'s letter merely indicates that some people did suffer 
injuries in service, but M. does not indicate recalling any 
such incident involving the Veteran.  Thus, M.'s letter is 
not sufficient for reopening the Veteran's claim on the basis 
of new and material evidence.

Finally, the Veteran stated that he received medical 
treatment in 1950 or 1951 at the VA medical center (VAMC) in 
Detroit, Michigan.  However, the Veteran had already 
indicated that he had received treatment at the Detroit, 
Michigan, prior to his final adjudication by the Board in 
October 2004.  See the Veteran's notice of disagreement (NOD) 
dated in September 2000.  Thus, the Board has already 
adjudicated this issue, and it does not present new or 
material evidence to reopen the Veteran's claim.  38 C.F.R. 
§  3.156(a).

Therefore, the evidence submitted by the Veteran since the 
October 2004 decision is either cumulative, not relevant, or 
does not present a reasonable possibility of substantiating 
his claim of service connection for a low back disability, to 
include a herniated pulposus at L4 and L5.  Accordingly, the 
Board finds that no new and material evidence has been 
presented to allow the Board to reopen the claim for service 
connection for a low back disability.  This claim is not 
reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the 
Veteran has not fulfilled this threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
for service connection for a low back disability, to include 
a herniated pulposus at L4 and L5 is not reopened, and the 
Veteran's appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


